Order filed, January 7, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00749-CV
                                 ____________

                        JANELL SUE MARIN, Appellant

                                            V.

                       JOEL JOSEPH MARIN, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 56502


                                     ORDER

      The reporter’s record in this case was due December 2, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lorraine Brazil, the court reporter, to file the record in this appeal
within 30 days of the date of this order.
PER CURIAM